Title: John Adams to Abigail Adams, 22 November 1798
From: Adams, John
To: Adams, Abigail


          
            Van Tilsburys 3 miles from PrinctonThursday Evening24 I believe [22] of Nov. 1798
            My Dearest Friend
          
          We Spent Sunday at Stanford at Webbs went to Meeting forenoon and afternon, and on Monday went to Dinner at East Chester. Tuesday in a Violent Snow storm went into New York, dined & Slept at Charles’s. Wednesday crossed the Ferry and went to Elizabeth Town. This day We came five and thirty miles to this Place. From New York our poor Horses have waded and dragged the Carriage through Snow banks and Mud, till I have dreaded their failure. They have Supported the fatigue however a mervaille and even Sloven as lean as a lath has brought along Frank in the Saddle very well. We have yet five and thirty miles to Phyladelphia. I hope to reach McElroys tomorrow and go into the City on Saturday. Mr Shaw has been very good and the Coachman and Footman or Horseman have done their duty with great Care and Fidelity.
          I have heard nothing from you Since Mrs Smith left you, and I have Anxieties enough on your Account, as you may easily imagine.
          I have no news from Brisler and know not the Condition of the House, but I shall alight at the Door on Saturday.
          All Ideas of the Fever both at New York and Phyladelphia, are lost and nobody Speaks of it now.
          We had Scarcely become warm at our Fireside, when Mr and Mrs Liston and Lord Henry Steuart came in travelling also to

Phyladelphia. They used a Slay for the first time of their Lives to day. Very polite Inquiries after your health.
          You cannot be thankful enough that you did not Attempt to come on.
          Adieu, my Dear Friend— Make yourself as happy as you can: And take every possible care of your health.
          Mr Shaw Sends his Duty. I am as / ever
          
            J. A
          
        